Russ Ferguson, III, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority.
James P. Cooney, III, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority.
Mark J. Horoschak, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority.
Brian Allen Hayles, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority.
Sarah Motley Stone, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority, d/b/a Carolinas Healthcare System.
Reynolds Michael Elliot, Attorney at Law, For DiCesare, Christopher, et al.
Linwood Jones, Attorney at Law, Raleigh, For N.C. Hospital Association.
Debbie W. Harden, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority.
Michael P. Fischer, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority.
Matthew Tilley, Attorney at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority.
Hampton Y. Dellinger, Attorney at Law, For The Charlotte-Mecklenburg Hospital Authority.
Kathleen M. Konopka, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Alexander L. Simon, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Benjamin E. Shiftan, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Daniel Seltz, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Adam Gitlin, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
Brendan P. Glackin, Attorney at Law, Pro Hac Vice, For DiCesare, Christopher, et al.
The following order has been entered on the Motion for Extension of Time to File Brief filed on the 12th of July 2019 by Defendant:
"Motion Allowed by order of the Court in conference, this the 15th of July 2019."